TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00187-CR



                                 The State of Texas, Appellant

                                                v.

                                  Jessica M. Martin, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
           NO. 71,461, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State’s motion to dismiss its appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on State’s Motion

Filed: May 20, 2004

Do Not Publish